BILLINGS, Judge.
Plaintiff Springfield Television, Inc., was awarded judgment against defendants W. A. Gary and Sue Gary in a court-tried case for monies allegedly owed to plaintiff for television advertising. We reverse and remand.
Defendants and two named corporations were made parties to plaintiff’s suit in its initial petition. Thereafter, by amended petition defendants and one corporation, Texana Casa Grande, Inc., a Texas corporation, were designated as defendants and alleged to be indebted to plaintiff for unpaid television advertising. No answer was filed for Texana Casa Grande, Inc., and plaintiff ultimately dismissed, with prejudice, as to this defendant.
Trial was to the court on plaintiff’s first amended petition and the joint answer of defendants W.A. Gary and Sue Gary. Plaintiff’s evidence sought to show defendants W.A. and Sue Gary were individually liable for the account owed plaintiff while defendants’ evidence sought to show the debt was that of Texana Casa Grande, Inc. Counsel for defendants timely requested *87the trial court “for a Court's memorandum of findings of facts and conclusions of law.” At the close of the evidence the court took the matter under advisement and requested the attorneys for the parties to prepare and submit suggested findings of fact and conclusions of law. Each side prepared and filed proposed findings of fact and conclusions of law but the court did not adopt either, did not file a memorandum opinion, but simply entered judgment for plaintiff and against defendants.
Rule 73.01.1(b), V.A.M.R., pertaining to procedure in court-tried cases provides, in part that “[i]f any party so requests before final submission of the case, the court shall dictate to the court reporter, or prepare and file, a brief opinion containing a statement of the grounds for its decision .... ” (Emphasis added).
Because of the trial court’s failure to comply with defendants’ request, the judgment is reversed and the cause remanded for further proceedings.
All concur.